Citation Nr: 1647940	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  11-24 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to special monthly compensation at the housebound rate.

3.  Entitlement to service connection for a bone disorder manifesting in the hips and back, to include as secondary to a service-connected right foot (toe) disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from March 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which granted service connection for PTSD and assigned a 30 percent rating effective from December 31, 2009.  The RO also denied service connection for a bone disorder manifesting in the hips and back.

In a September 2011 rating decision, the RO increased the initial rating from 30 percent to 50 percent, also effective from December 31, 2009.

This matter was previously remanded by the Board in August 2014 for additional development.

The issue of entitlement to service connection for a bone disorder manifesting in the hips and back is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

1.  PTSD results in total social and occupational impairment.

2.  The Veteran is service-connected for PTSD at 100 percent, and for additional disabilities which combine to at least 60 percent during the appeal period.



CONCLUSIONS OF LAW

1.  The criteria for an initial 100 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for special monthly compensation at the housebound rate have been met.  38 U.S.C.A. § 1114(s) (West 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran is currently assigned a 50 percent rating for his PTSD under Diagnostic Code (DC) 9411.  DC 9411 is part of the General Rating Formula for Mental Disorders (General Rating Formula).  Under that formula, a 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.

Notably, symptoms listed in the General Rating Formula serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  They are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).

VA treatment records from June 2010 noted that the Veteran was chronically anxious, which prevented him from doing any work.  His treating physician stated that he was unable to work and remained unemployable because of depression and chronic anxiety.

The Veteran underwent a VA examination in August 2010.  The examiner assessed "moderate to severe" symptoms of PTSD, including depressed and anxious mood, and nightmares 3 to 4 times per week.  The Veteran also reported having some anger issues, including instances in which the police were called.  However, he also attended regular therapy sessions, and reported that he received medication which was "somewhat helpful."

Additional VA treatment records from November 2010 noted the Veteran to be extremely agitated and restless while narrating his Vietnam trauma.  On examination, his mood was always irritable and angry, though no hallucinations, delusions, or suicidal or homicidal ideation was present.  The treating physician stated that the Veteran was totally disabled on account of his chronic and constant anxiety, his self-care was compromised, and he was unemployable.

In its August 2014 remand, the Board noted the discrepancy between the above VA examination and VA treatment records in assessing the severity of the Veteran's PTSD.  Therefore, another VA examination was requested and obtained in October 2014.  Based on a review of the claims file, a history obtained from the Veteran, and a mental status examination, this examiner also assessed total occupational and social impairment resulting from PTSD.  The examiner noted that while the Veteran had developed rapport with some of his mental health providers and been vigilant about his care, his symptoms continued to persist and markedly interfere with his well-being and daily functioning.

VA treatment records from the intervening period also reflect significant levels of impairment.  In February 2011, the Veteran presented grumpy "as usual," and discussed his life without much focus.  In April 2011, he reported fighting with his wife and spending a few days out of the house.  He also had a road-rage incident, kicking a car while riding his motorcycle.  In May 2011, his treating physician noted that he was secluding himself more, and was unable to concentrate and focus on his day-to-day chores.

Additional records from February 2012 noted the Veteran's involvement in a physical altercation.  In May 2012, he reported lack of joy in life and boredom in retirement.  In July 2012, he was unable to sustain focus and was distractible on examination.  Many of his more recent treatment notes reference his appreciation for contact with his mental health providers, but that he rarely speaks about any of his concerns.

Notably, there are instances in which the Veteran's condition appeared less severe.  In May 2011, he spoke of being involved in a motorcycle club.  In January 2012, he reported helping build a project at a friend's house, which was enjoyable for him.  However, in evaluating PTSD under the rating schedule, consideration must be given to the severity, frequency, and duration of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  In this instance, the overall disability picture demonstrated by the evidence is consistent with a finding of total impairment due to PTSD, and therefore the 100 percent rating is appropriate.

In addition to his PTSD, the Veteran is service-connected for several additional disabilities which combine to at least 60 percent during the entire appeal period.  In light of the award for a 100 percent rating for PTSD, these additional disabilities satisfy the criteria for special monthly compensation.  See 38 U.S.C.A. § 1114(s); see also Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2011) (VA's duty to maximize benefits requires VA to assess all of the claimant's disabilities without regard to the order in which they were service connected to determine whether any combination of the disabilities establishes entitlement to special monthly compensation under section 1114(s)).


ORDER

An initial 100 percent rating for PTSD is granted.

Special monthly compensation under 38 U.S.C.A. § 1114(s)(1) is granted from December 31, 2009.


REMAND

The Veteran's claim for service connection for a bone disorder in the hips and back was previously remanded, in part, for a VA examination and opinion.  The Veteran underwent the requested examination in October 2014, and the VA examiner completed two reports, one for the hips and another for the back.  For the VA hip examination, the examiner diagnosed right sacroiliitis.  The opinion section indicated that the condition was less likely than not due to the service-connected foot condition.  The accompanying rationale stated, "Patient has right SI joint pain.  He refers to this as right hip.  See back template."

The VA back examination diagnosed lumbosacral strain, ankylosing spondylitis and degenerative arthritis of the spine.  The opinion section of this report also stated that "the condition" was less likely than not due to his service-connected foot condition, but noted that it was aggravated by the foot condition.  However, the accompanying rationale stated that the Veteran had "right SI joint pain," and "it is likely that he aggravates his back with his gait."

Unfortunately, these opinions are not adequate.  The examiner's statements are unclear as to which of the diagnosed conditions (right sacroiliitis, lumbosacral strain, ankylosing spondylitis and/or degenerative arthritis of the spine) are aggravated by the altered gait resulting from his foot condition.  Although she stated that he aggravates his "back" with his gait, she prefaced her statement by noting the Veteran had right SI joint pain.  Therefore, a clarifying opinion is required.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file, including a copy of this remand, to the VA examiner who conducted the October 2014 VA examinations in this case.  The examiner should review the claims file, including her October 2014 examination reports, and address the following questions:

a.  Is the Veteran's diagnosed right sacroiliitis aggravated by his service-connected foot condition and associated altered gait?

b.  Is the Veteran's diagnosed ankylosing spondylitis aggravated by his service-connected foot condition and associated altered gait?

c.  Is the Veteran's diagnosed lumbosacral strain aggravated by his service-connected foot condition and associated altered gait?

d.  Is the Veteran's diagnosed degenerative arthritis of the spine aggravated by his service-connected foot condition and associated altered gait?

The examiner must provide a complete explanation for the requested opinions, citing to the medical evidence of record when necessary to support the conclusion reached.  If the examiner is unable to render the requested opinion without resorting to speculation, she must so state.  However, an explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls beyond the limits of medical knowledge, or another reason.

 If the October 2014 VA examiner is not available, the claims file should be forwarded to another appropriate VA examiner, who must comply with the above instructions.  If any VA examiner determines that an additional examination is needed to provide the requested opinion, one should be scheduled.

2.  Following completion of the foregoing, readjudicate the Veteran's claim for service connection for a bone disorder manifesting in the hips and back.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


